98 F.3d 1357
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mildred E. JOHNSON, Cosandra L. Johnson, K. Darryl Johnson,and Dwayne K. Johnson, Plaintiffs-Appellants,v.John F. GERRY, Chief Judge;  Essex County Welfare Board;Nicholas R. Scalera, Director;  Burrell I. Humphreys, Judge;Donald T. Jones, Chief of Police, Livingston, NJ;  LawrenceCooper, Judge, Municipal Court;  Essex County HospitalCenter;  Roger Singelton;  Seitz Collins, Judge;  and EastOrange Board of Education, Defendants,andCaroline N. Kohn, Defendant-Appellee.
No. 96-1384.
United States Court of Appeals, Federal Circuit.
Sept. 16, 1996.

APPEAL REINSTATED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
Mildred E. Johnson et al. move to transfer this case to the United States Court of Appeals for the District of Columbia Circuit.


2
On July 15, 1996, this court ordered Johnson's appeal to be transferred to the D.C. Circuit absent objection from Johnson.  That order stated that the case would be dismissed for lack of jurisdiction if Johnson objected to the transfer.  Johnson's continued prosecution of the appeal before this court was construed as an objection to the transfer, and the case was dismissed on August 5, 1996.


3
Thereafter, in response to a letter from Johnson, the court informed her on August 9, 1996 that she could submit a motion for transfer within 14 days and that the court would reinstate her appeal for the sole purpose of transferring the case to the D.C. Circuit.  Johnson submitted the present motion on August 26, 1996.*  Thus, we reinstate the appeal and transfer the case to the D.C. Circuit.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The court's August 5, 1996 dismissal order is vacated, the mandate is recalled, and Johnson's appeal is reinstated.


6
(2) Johnson's motion to transfer is granted.  Johnson's appeal is transferred to the United States Court of Appeals for the District of Columbia Circuit.



*
 Because Johnson's motion for transfer was filed only 3 days after the time allotted by the court, we waive the 14-day requirement for submission of the motion